Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of species A of -S-CS- in the reply filed on July 18, 2022 is acknowledged.
Species of A= -S-CS- was searched appears free of the prior art.  Therefore, the claims considered in light of the next species found by the examiner.  See MPEP §803.02 Section C 2.
The below art reads over A = -OCO- and A= -CO-R4a-OC- and therefore, the claims are limited to these species.  Any other species requirements from the election of specifies of December 14, 2021 are withdrawn.  The only species requirement still pending is A.
	Claims 7-8, 10-16 are withdrawn as being drawn to non-elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark (U.S. 4,476,294).
Mark teaches copolyester-carbonates comprising units derived from the diol below:
(Column 6 lines 50-67)

    PNG
    media_image1.png
    140
    407
    media_image1.png
    Greyscale

The above formula anticipates the formula of Claims 1, 2 and 18 when 
A = 
    PNG
    media_image2.png
    50
    109
    media_image2.png
    Greyscale
;
R1 = R2 = a bond;
y1=y2= 0;
Preferred R1 are listed in Column 3 lines 20-45 which are sufficiently specific to anticipate R4a’s C1-C30 alkylenes or heteroalkylenes.
And A1 = 
    PNG
    media_image3.png
    68
    74
    media_image3.png
    Greyscale
 from the broader formula of Column 2 lines 10-25;

    PNG
    media_image4.png
    199
    449
    media_image4.png
    Greyscale

Where R = phenol residue in Formula I and therefore, A1 is the above structure.
Additionally, for instance, Example 8 teaches the reaction of the diester-diols with bisphenol A and phosgene to make the copolyester-carbonate.  This would result in the polymer also anticipating Claim 1 wherein A1 = 
    PNG
    media_image5.png
    87
    97
    media_image5.png
    Greyscale
 with R8 = bisphenol A = C2-C30 heteroarylene (C15).
The above polymer of Ishikawa is considered to be “biocompatible” because it anticipates the structure claimed as biocompatible.  There is no evidence to suggest otherwise at this time.
Claims 1, 2, 17, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (U.S. 20080221295).
Ishikawa teaches polycarbonate copolymers of the below structure of formula 1:

    PNG
    media_image6.png
    297
    956
    media_image6.png
    Greyscale

These are made from phenol modified diols of Formula (IIa) (see below)


    PNG
    media_image7.png
    328
    504
    media_image7.png
    Greyscale

See also ¶[0020].
The exemplified starting compounds is PTMG (polytetramethylene glycol) with a Mn=1000.  This results in Y of the above formula.  PTMG is a glycol based on 1,4-butane which has a molecular weight of ~90.  Therefore, the n in the above formula is 1000/90 = ~ 11 based on the exemplified compounds and Y = C4 alkylene. (Table 1)
In terms of the instantly Claims formula of Claims 1, 2, and 18, based on the above disclosure and exemplification anticipate these formulas when:
A = 
    PNG
    media_image2.png
    50
    109
    media_image2.png
    Greyscale
;
R1 = R2 = a bond;
y1=y2= 0;
and R4a = C11 heteroalkylene –(CH2CH2CH2CH2-O)11-;
And A1 = 
    PNG
    media_image3.png
    68
    74
    media_image3.png
    Greyscale

Claim 2’s formula is anticipate even though it lacks the A1 of the other claims as it is comprising and will still comprise the repeat unit above.
Claim 17 is anticipated by structure A above.
Claim 19 is anticipated by simply having the polymer above.
The above polymer of Ishikawa is considered to be “biocompatible” because it anticipates the structure claimed as biocompatible.  There is no evidence to suggest otherwise at this time.
Claims 1-6, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohn (U.S. 20130203713).
	Kohn teaches monomer to be polymerized for making biodegradable and bioresorble polymers and copolymers.  (Abstract)
	As specific monomer is taught in ¶[0220] found below:

    PNG
    media_image8.png
    211
    481
    media_image8.png
    Greyscale

	This monomer anticipates the limitations of Claim 1 when, X1= iodine and y1=0, y2=2, R1= C2 straight chain alkylene, R2 = C1 straight chain alkylene and 
    PNG
    media_image9.png
    45
    55
    media_image9.png
    Greyscale
.
In polymerized form, the above monomer would be present according to the claims without the hydrogens on the phenolic portions.
It is clear from the disclosure of Kohn the above monomer is made to be polymerized with other monomers to make biodegradable and bioresorble polymers/copolymers as taught in at least the Abstract.  For instance, in ¶[0103] Kohn teaches the similar monomers which are different only in the extra CH2 between the carbonyl and iodine containing phenyl group polymerized with a phosgene, a reactant for making polycarbonates, which makes a co-polycarbonate and also tyrosol (XVIa) and a glycolic or lactic acid (XVIc). A polycarbonate according to the claims would be A1 = -C(=O)- which anticipates A1 of the claimed compound of Claim 1.  Therefore, of ordinary skill in the art would have at once envisaged the monomer above used in the formula (XVIa) and (XVIc) similarly to the exemplified monomer because it is used for the same purpose in the invention of Kohn and specifically exemplified in the examples a desired monomer to be used in practicing the invention.
	Similarly, Claim 2 is anticipated for the same reasons it is Claim 1 without A1. 
	Regarding Claims 3-4 are anticipated for the above reasons with regards to tyrosol (XVIa) and glycolic / lactic acid (XVIc) copolymerization as recited in an apparent manner.
	Regarding Claim 5, Kohn teaches copolymerization with macromers according to Claim 5 in ¶[0084] rendering Kohn sufficiently specific to anticipate copolymerization with macromers of the above monomer according to Claim 5
Regarding Claim 6, the above A anticipates this formula.
	Regarding Claims 19-20, Kohn specifically teaches stents (¶[0190]), polymer compositions (¶[0189]), medical devices (¶[0200]), with the teachings of stents being sufficiently specific to anticipate the embolotherapy device of Claim 20.  This makes Kohn sufficiently specific to anticipate Claims 19-20. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 77, 79 of U.S. Patent No. 10,087,285. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 77 and 79 of 10,087,285 read over the instantly claimed formulas, regardless of A1 as both repeat and are comprising, when A = .
    PNG
    media_image2.png
    50
    109
    media_image2.png
    Greyscale
, R4a = C1-C30 alkylene, (n-1-18 in the patent claims), R1=R2= bond, A1 = -C(O)- and X = I and must be at least 1 in the patented claims (therefore y1=y2 = 1-4 as claimed).
 Claims 1-6, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 15, 16, 199, 22, 23, 28, 29, 32 of U.S. Patent No. 10,774,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the read over the instant claims in an apparent manner, instant claim 1 = 1, 6, 9 of 10,774,030, instant Claim 2 = 2 of 10,774,030, instant Claim 3-5, 6, 18-20 = 15-17, 19, 22, 23, 28, 29 and 32 of 10,774,030.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 recited A = -S-CS- which has been found free of the prior art.  The closest prior art is Chandra (U.S. 9,120,893) which teaches polycarbonates that may be based on sulfur units but does not fairly teach or suggest the -S-CS- required by Claim 9.  (See Column 15, lines 35-65).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/Primary Examiner, Art Unit 1759